Citation Nr: 0604722	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) in 
San Juan, Puerto Rico, that denied entitlement to service 
connection for PTSD.

In an August 2001 decision, the Board denied entitlement to 
service connection for PTSD, reasoning that the veteran did 
not have a current disability from PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).

In an order dated in March 2002, the Court granted a joint 
motion and vacated the Board's August 2001 decision.  This 
matter was remanded to the Board to ensure full compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), for 
reconsideration of the claim pursuant to a change in 
regulations pertaining to service connection for PTSD, and to 
ensure that all documents containing Spanish were translated 
to English.  The Board remanded the claim for this further 
development in December 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In an October 2005 statement, the veteran requested a travel 
board hearing to be held at the RO in San Juan, Puerto Rico.  
As such a hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2005).

In view of the foregoing, this appeal is REMANDED for the 
following action:

Schedule the veteran for a travel board 
hearing in connection with his appeal 
to be held at the RO in San Juan.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


